Citation Nr: 1527498	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-22 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, with subsequent service in the Kentucky Air National Guard, to include active duty from November 2003 to April 2004. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In December 2008, the Veteran presented testimony in support of his claim at a hearing, before a Decision Review Officer.  

This claim was previously before the Board in March 2011, June 2013 October 2013, and August 2014, when it was remanded for further evidentiary development.  It now returns to the Board for further appellate review.

In August 2014, the Board also referred to the agency of original jurisdiction (AOJ) a raised claim of service connection for hypertension.  The claim is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The directive in the Board's October 2014 remand with respect to service dates was to confirm the exact nature (i.e. active duty, active duty training (ACDUTRA), or inactive duty training (INACDUTRA)), and specific dates, of all periods of the Veteran's military service, to include Reserve service.  Although additional National Guard records were associated with the file in October 2014, later that same month, a "second" request was made for the records.  Although the January 2015 supplemental statement of the case notes review of records from the National Guard received in October 2014, in view of the second request, it is unclear as to whether all National Guard records have been obtained and/or reviewed by the AOJ.  

The Board notes the Veteran's DD Form 214 for the first period of active duty from July 1967 to May 1970 reflects 3 months and 15 days of prior other service.  Further, in addition to the period of active duty from November 2003 to April 2004, a February 1992 RO record indicates a period of active service from January 2001 to February 2001.  Consistent with RO's notation in that respect is a National Guard temporary duty (TDY) Order to deploy to Southwest Asia in support of a federal mission for the period from January 28, 2001 to February 24, 2001.  

The RO record further indicates periods of active service from February 2002 to June 2002; April 2003 to September 2003; and November 2002 to March 2004.  On remand, verification of all periods of active duty, ACDUTRA, or INACDUTRA must be documented in the file.  

Further, the Board notes that the Appeals Management Center's (AMC) examination request states, "To assist the examiner in addressing the questions below, the examiner should be provided with the Veteran's exact periods of active duty, ACDUTRA, and INACDUTRA."  An opinion was provided in January 2015.  Although the opinion notes the exact periods of active duty, ACDUTRA, and INACDUTRA were reviewed in VBMS, the opinion also notes "active duty of various types followed the 2003-2004 deployment."  A period of active duty subsequent to the period of active duty from November 2003 to April 2004 has not been verified.  

In addition, and although the opinion requested was '"Whether it is clear and unmistakable that any back disability, diagnosed during or proximate to the claim, preexisted any period of active duty,"' the opinion provided was "There is MORE likely than not that any back disability diagnosed during or proximate to the claim, pre-existed any period of active duty."  In addition to the lack of clarity, the standard to be employed in providing the opinion was muddled.  The opinion requested was to be in terms of "clear and unmistakable" not a "more likely" standard.  

To the extent that the meaning of the January 2015 opinion is construed as a conclusion that a back disability existed prior to active duty in 2003, the opinion states that the lumbago documented in 2000 is a symptom of back pain rather than a disability, and lumbar spine disc findings on magnetic resonance imaging (MRI) were attributed to a post-service motor vehicle accident in 2007.  Thus, if construed in favor of a finding of a preexisting back disability, the diagnosis to which the opinion pertained would be unclear.  The Board notes that although the Veteran indicated he had or had had back pain on a National Guard medical history in February 2000, the examiner noted no significant medical history, other than hearing loss, since the examination in March 1996.  

The Board finds the evidence is inadequate for a determination.  In view of the evidence and the procedural posture of the case, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his back disability.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record, including from the VA Medical Center (VAMC) in Louisville, Kentucky.

Accordingly, the case is REMANDED for the following actions:

1.  Compile a complete list of all periods of service with ACDUTRA and INACDUTRA separately listed.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records dated since July 2014, including from the Louisville VAMC.

3.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner should respond to the following:

a) Is it clear and unmistakable (obvious, manifest, and undebatable) that a back disability pre-existed any period of active service?  Given the various periods of active service, including periods of ACDUTRA/INACDUTRA, in answering this question is it possible to identify the exact onset of a back disability.

b) Is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty service or during ACDUTRA/INACDUTRA?

c) If any responses above are negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to any injury, disease or event during the Veteran's active service.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

